Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “wherein at least one of the first hollow waveguide and the second hollow waveguide runs in a direction of a beam to an opening region at which the at least one of the first hollow waveguide and the second hollow waveguide opens into a respective one of the first horn radiator and the second horn radiator and in so doing has a cross-section that extends in projection onto an aperture plane that is partly within an aperture orifice of the first horn radiator and partly within an aperture orifice of the second horn radiator”. These features reflect the application’s invention and are not taught by the pertinent prior arts Lewis (US 3274604) and Suematsu (US 20150288068). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Lewis and Suematsu to include features of amended claim 1.
Dependent claims 2 and 6-9 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 3, prior art of record or most closely prior art fails to disclose, “wherein at least one of the first hollow waveguide and the second hollow waveguide runs in a direction of a beam to an opening region at which the at least one of the first hollow waveguide and the second hollow waveguide opens into a respective one of the first horn radiator and the second horn radiator, with the at least one of the first hollow waveguide and the second hollow waveguide having a transformation section by which a polarization of the at least one of the first hollow waveguide and the second hollow waveguide[[s]] is rotated in an aperture plane with respect to another one of the at least one of the first hollow waveguide and the second ether hollow waveguide 
Dependent claims 4-5 are considered to be allowable by virtue of their dependencies on claim 3.
Regarding claim 10, prior art of record or most closely prior art fails to disclose, “wherein each of the plurality of dual polarized horn radiators comprises a first horn radiator and a second horn radiator each having a first polarization and a second polarization, the first horn radiator and the second horn radiator in each of the plurality of dual polarized horn radiators are disposed adjacently and separately fed by a first hollow' waveguide and a second hollow waveguide, wherein at least one of the following conditions is met the first hollow waveguide and the second hollow waveguide of the column or the row are each guided in the a direction of a beam to an opening region at which each of the first hollow waveguide and the second hollow waveguide opens into a respective one of the first horn radiator and the second horn radiator, with the second hollow waveguide in the column or the row having a transformation section by which a polarization of the second hollow waveguide in an aperture plane is rotated before the second, hollow waveguide opens into the second, horn radiator”. These features reflect the application’s invention and are not taught by the pertinent prior arts Lewis (US 3274604) and Suematsu (US 20150288068). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Lewis and Suematsu to include features of amended claim 10.
Dependent claims 11 and 13-15 are considered to be allowable by virtue of their dependencies on claim 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845